Citation Nr: 1606836	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-19 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus with metatarsalgia and callus formation.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a right hand, wrist, and elbow disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION


The appellant served in the U.S. Marine Corps Reserve from April 1980 to April 1986 and the Army National Guard of Massachusetts from September 1992 to September 1995.  He was engaged in periods of active duty for training (ACDUTRA) while in the Marine Corps Reserve from May 27, 1980, to August 19, 1980, and from June 20, 1981, to August 13, 1981, and was presumably engaged in additional periods of inactive duty for training (INACDUTRA).  The appellant has been determined to qualify for status as a Veteran, which is discussed in detail below.

This appeal is before the Board of Veterans' Appeals (Board) from September 2008, May 2011, and September 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The September 2008 rating decision denied service connection for a right hand condition, currently phrased as a right hand, wrist, and elbow disability.  The May 2011 rating decision denied service connection for pes planus with metatarsalgia and callus.  The September 2014 rating decision denied service connection for hearing loss and tinnitus.

Although a VA Form 9 was filed prematurely for tinnitus, the RO issued a January 2015 rating decision granting service connection for tinnitus.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran testified before the undersigned Veterans Law Judge at a November 2015 videoconference hearing, and a transcript of this hearing is of record.  The record was left open for 60 days so that the Veteran could submit additional evidence.  After the videoconference hearing, the Veteran submitted new medical evidence and lay statements without a waiver.  However, the Board finds that the evidence is either cumulative of evidence already of record or is not pertinent as it does not relate to or have a bearing on the issues on appeal.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to service connection for a right hand, wrist, and elbow disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's bilateral pes planus was noted at the time of entrance into the U.S. Marine Corps Reserve and the National Guard, but does not demonstrate that it was permanently aggravated beyond the natural progression of the disability.

2.  Giving the Veteran the benefit of the doubt, the evidence demonstrates that the Veteran has bilateral hearing loss that was incurred in or as a result of active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus with metatarsalgia and callus formation have not been met.  38 U.S.C.A. §§ 101(22), 101(24), 1131, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.102, 3.159, 3.303, 3.306, 3.307(a)(3), 3.309(a) (2015).

2.  The criteria for service connection for bilateral hearing loss have been met.  §§ 101(22), 101(24), 1131, 1153, 5107(b); 38 C.F.R. §§ 3.1(d), 3.6, 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable action taken below in regards to the issue of bilateral hearing loss, the Board will not discuss further whether those duties have been accomplished.  See e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In regards to the issue of bilateral pes planus, required notice was provided in a June 2010 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and identified private treatment records have been obtained.

Also, the Veteran was provided a VA examination of his bilateral pes planus with metatarsalgia and callus formation in April 2011.  This examination and its associated report are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the November 2015 Board hearing, the Veterans Law Judge fully explained the issues on appeal, and asked questions focused on the nature and etiology of the disabilities in question.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  In addition, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims files that might have been overlooked, or was outstanding, that might substantiate the claim.  The Board notes that neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Compensation due to a service-connected disability is paid to a veteran or, under certain circumstances, to a surviving spouse, child, or parent of a veteran.  38 C.F.R. § 3.4.

A "veteran" is defined as "a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

In this case, the appellant qualifies for status as a veteran because he was service-connected for tinnitus based on military noise exposure during his time in the Marine Corps Reserve from 1980 to 1986, which included periods of ACDUTRA, and in the National Guard from 1992 to 1995.

To establish service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing INACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

As an initial matter, there is no injury that is alleged or shown by the evidence to have been incurred during any period of INACDUTRA.

Additionally, without previously established veteran status, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable to periods of ACDUTRA and INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  As the Veteran has been deemed qualified for veteran status based upon the periods of ACDUTRA while in the Marine Corps Reserve, these presumptions apply only to those periods of time.

As such, for certain chronic diseases, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

However, in order for the chronic disease presumption to apply, the claimant must be a veteran with 90 days of active, continuous service.  38 C.F.R. § 3.307(a)(1).  In this case, the Veteran's first period of ACDUTRA consisted of 85 continuous days, and the second period of ACDUTRA consisted of 55 continuous days.  As such, the chronic disease presumption does not apply.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Bilateral Pes Planus with Metatarsalgia and Callus Formation

As discussed above, in this case, presumptions of soundness and aggravation only apply to periods of ACDUTRA while in the Marine Corps Reserve.  A veteran is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).

Regarding the Veteran's time in the National Guard, a claim for benefits based on aggravation of a preexisting condition during any periods of ACDUTRA requires the Veteran to show evidence "both that a worsening of a condition occurred during the period of active duty for training and that the worsening was caused by the period of active duty for training."  See Donnellan, 24 Vet. App. at 173 (quoting Smith v. Shinseki, 24 Vet. App. 40, 48 (2010)).  The causal relationship is shown when the Veteran establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  See id. at 173-74.

In this case, the Veteran contends that he began having bilateral foot problems during his four years in the Marine Corps Reserves, which started in basic training with calluses and blisters and which only increased with weekend drills and summer training.  See VBMS, 4/22/10 Statement in Support of Claim; 11/15/14 VA Form 9.  He continued to have more problems while in the National Guard.  He went to sick bay but was told to see a private physician, so he began receiving treatment from Dr. J.L. in July 1994.  See id.; 7/9/10 Statement in Support of Claim.  A March 2010 letter from Dr. J.L. stated that the Veteran reported that his feet began to exhibit severe pain while in training for the National Guard due to the excessive running, marching, training, and ill-fitting shoe gear.  See VBMS, 4/27/10 Private Treatment Record (Dr. J.L. 3/29/10 letter).

Additionally, at the May 2015 video conference hearing, the Veteran stated that he had pes planus in 1980 at his entrance examination for the Marine Corps Reserves, but did not have symptoms such as calluses, bruises, blisters, metatarsalgia, dropping bones, and toenails falling off until active duty.  As such, he contends that his pes planus was aggravated by his military service.

Service treatment records (STRs) reflect that an April 1980 Report of Medical Examination noted the Veteran's pes planus, which was described as asymptomatic.  See VBMS, 9/28/10 STR, p. 8.  In July 1980, he complained of pain in his heels and blisters on his right foot, and was found to have stone bruise syndrome to the heels of both feet.  See id. at 10.  In an August 1980 Report of Medical History, the Veteran reported foot trouble, and the examiner noted a problem with calluses and that one of his toenails was coming off.  See id. at 14, 17.  The Report of Medical Examination reflects that the Veteran had healing blisters on his feet.  See id. at 12.  In November 1981, the Veteran reported no foot trouble, and an examiner found the Veteran to have normal feet and lower extremities.  See id. at 15, 18.

STRs from the Veteran's time with the National Guard only reflect that the Veteran's bilateral pes planus was noted as mild and asymptomatic in a September 1992 Report of Medical Examination for enlistment.  See VBMS, 9/28/10 STR (National Guard), p. 6.

Private treatment records from July 1994 to January 1996 demonstrate that the Veteran began seeking medical treatment with Dr. J.L. for his feet in July 1994, when he complained of pain in the ball of his right foot for several months but had worsened in the last two months.  See VBMS, 7/9/10 Private Treatment Records (Dr. J.L.), p. 1.  He received treatment for severe intractable plantar keratosis, tylomas, and bilateral metatarsal heads during this time.

Private treatment records from April 2003 to September 2010 reflect that the Veteran continued to complain of and receive treatment for his feet, specifically for painful plantar fasciitis of the left heel, painful plantar flex metatarsal of the fourth right metatarsal head, painful tyloma at the first metatarsal head of the left foot, intractable plantar keratosis, painful bilateral pruritic feet along the medial border of the foot from the heel all the way up to the first metatarsal, extostosis at the medial head of the right first metatarsal, hallux abducto valgus deformity of the right foot, and metatarsalgia of the fourth right metatarsal head.   See VBMS, 9/9/10 Private Treatment Records.

In a March 2010 letter, Dr. J.L. stated that he had been treating the Veteran on a regular basis since July 1994 for debridement of painful tylomas and intractable plantar keratosis under the metatarsal heads of his feet bilaterally in order to maintain comfortable weight bearing.  See VBMS, 4/27/10 Private Treatment Record (Dr. J.L. 3/29/10 letter).  He stated that onset of the Veteran's feet problems corresponds to his time serving in the National Guard and that it was not unreasonable to assume that his feet problems arose as a result of the conditions he was subjected to while in the National Guard.  In a September 2010 letter, he further stated that the Veteran continued to exhibit conditions and diagnoses such as painful plantar flex metatarsal with painful lesions and metatarsalgia, hallux abducto valgus deformity, and painful plantar fasciitis.  He noted that the Veteran's condition is consistent with the 1994 diagnosis but seemed to be more severe at this point and time than at the time of the initial diagnosis.

An April 2011 VA examination report included a review of the claims file and available medical records, recounted the Veteran's history, and a physical examination of the Veteran.  The Veteran also stated that he was employed full-time as a motor equipment operator, had been employed as such for more than 20 years, and had lost two weeks from work during the last 12 months due to foot pain.  The examiner diagnosed the Veteran with pes planus, metatarsalgia, and callus.  He then opined that it was less likely than not that the Veteran's military experience caused his pedal conditions.  He explained that the callus formation was caused by the Veteran's severe knock-kneed condition that appeared to have influenced his feet into a flat-foot attitude while weight-bearing.  The examiner stated that this was what caused his pedal discomfort and noted that, coupled with his large size with height of 6 foot 3 inches and weight of over 300 pounds, his feet were taking a lot of excessive pressure and force, which caused them to develop a multitude of problems.  Additionally, although he noted that some of these conditions may have occurred while serving in the National Guard, he "can not say that 2 weeks a year and the occasional weekend actually caused these conditions" and opined that the feet disability "would seem to be more likely caused by his own personal body biomechanics and years of walking on legs with a knee condition."  As such, he believed that such problems would have occurred irrespective of his military service.

The Veteran submitted a July 2011 letter, in which Dr. J.L. disagreed with the VA examiner's opinion.  He alleged that the absence of signs of lesions in April 1980, documentation of painful callousities in June 1980, and the continuous painful, recurrent lesions supported a nexus between the in-service incurrence and the current disability.  He also mentioned the Veteran's involvement in weight-bearing and athletic activities prior to service which did not exacerbate his pes planus or cause permanent painful plantar lesions under his metatarsal area.

The Veteran also submitted a second opinion by Dr. F.L., dated July 2014, who found the Veteran to have reasonable range of motion to the subtalar joint and mid-foot and ankle joint, some pain, and absence of crepitus.  See VBMS, 11/3/15 Private Treatment Record.  He expressed some concerns regarding the feet, and stated that the feet appeared to perhaps have changed since service and that there were "progressive exacerbations of these underlying congenital foot deformities that have become painful over time."  However, he stated that he could not necessarily "correlate his active military duty with the changes in his foot."

Dr. J.L. also completed a Foot Conditions, Including Flatfoot (Pes Planus) Disability Benefits Questionnaire dated December 2015, in which he provided diagnoses of bilateral pes planus since July 1994, right metatarsalgia since July 1994, bilateral hammer toes since 2012, bilateral hallux valgus since March 2010, bilateral plantar fasciitis since 1994, and bilateral exostosis since 1994.  He provided a medical history and current symptomatology.  He noted that the Veteran's pes planus was progressively worsening, but did not provide a nexus opinion.

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claim for bilateral pes planus with metatarsalgia and callus formation must be denied.

The Board finds that the Veteran's pes planus pre-existed both his time with the Marine Corps Reserves and with the National Guard, as it was noted in the entrance examinations for both.  Additionally, the record substantiates current diagnoses of bilateral pes planus, metatarsalgia, and callus.  However, the Veteran does not establish that any worsening occurred during any periods of ACDUTRA, or that any worsening was caused by any periods of ACDUTRA.

As noted above, the chronic disease presumption does not apply as the Veteran did not have 90 days of active, continuous service at any point in time.  See 38 C.F.R. § 3.307(a)(1).

Additionally, the presumption of soundness and the presumption of aggravation, as well as the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309, are only applicable in this case as it involves periods of ACDUTRA during the Veteran's time in the Marine Corps Reserve.  See Smith, 24 Vet. at 40; Donnellan, 24 Vet. App. at 167.

"Aggravation" is defined for purposes of Veteran's benefits as a permanent worsening of the underlying condition; a temporary flare-up of symptoms, alone, does not constitute aggravation.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  The Veteran's bilateral pes planus was described as asymptomatic at the time of entrance into ACDUTRA while in the Marine Corps Reserve, and he later reported pain and blisters on his feet while in the Marine Corps Reserve.  However, he reported no such foot trouble and was found to have normal feet in November 1981, and no other complaints, treatments, or diagnoses related to his bilateral foot problems are reflected after this date.  As such, it appears that any foot problems the Veteran had while in the Marine Corps Reserve had resolved, and thus were not aggravated as there was no permanent worsening.

The Veteran also contends that his bilateral pes planus permanently worsened during his time in the National Guard.  Although he began seeking treatment in July 1994 while in the National Guard, he stopped treatment soon after discharge and did not again seek treatment or complain of bilateral foot problems until April 2003, more than seven years later.  The lack of complaints or treatment for about eight years is a significant factor that weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  As such, any alleged worsening of his bilateral pes planus during his time in the National Guard does not appear to have been permanent in any way.

The record includes medical opinions from the VA examiner, Dr. J.L., and Dr. F.L. regarding aggravation of his bilateral pes planus.  The Board finds the opinion of the VA examiner to be the most probative as he had an opportunity to review the Veteran's claims file and provided a thorough and more complete rationale for his opinion.

In March 2010, Dr. J.L. provided an opinion that it was not unreasonable to assume that his bilateral foot problems arose as a result of the conditions he was subjected to while in the National Guard.  The Board finds this opinion to have little probative value as it was based on the Veteran's report of medical history, did not include a review of his STRs or refer to them in any way, and did not discuss or reflect the natural progression of his disability.  Furthermore, the opinion is speculative at best with no rationale provided.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. at 23 (medical opinions which are speculative or inconclusive in nature cannot support a claim).

In July 2011, Dr. J.L. discussed and disagreed with the April 2011 VA opinion, and provided a positive opinion regarding the Veteran's current bilateral foot diagnoses and his time in the Marine Corps Reserves; he did not provide an opinion as to the nexus between the Veteran's current bilateral foot diagnoses and his time in the National Guard.  As discussed above, any issues while in the Marine Corps Reserve appear to have resolved and thus did not show a permanent worsening of any kind.  Additionally, while Dr. J.L. appears to base his opinion on the Veteran's continuity of symptomatology, he does not provide a complete rationale for such.  Furthermore, the medical records show that the Veteran stopped receiving medical treatment for bilateral foot problems in January 1996, and did not seek treatment or complain of such again until more than seven years later.  In fact, Dr. J.L. treated the Veteran during these periods, and the Veteran has not alleged having received treatment elsewhere in between these two periods of treatment.

In contrast, the April 2011 VA examiner examined the Veteran, reviewed the claims file, and considered the Veteran's personal body biomechanics and the effect on his bilateral pes planus, which were not considered by Dr. J.L.  As such, the Board finds that substantially more weight is afforded to this opinion, especially given the detailed rationale provided and the review of the relevant evidence.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (an opinion that is based on review of the medical evidence is more probative than an opinion that is based on the veteran's reported history).

Furthermore, Dr. F.L., from whom the Veteran requested a second opinion, could not correlate the Veteran's active military duty with the changes in his foot.

The Board notes the Veteran's contentions that his bilateral pes planus was due to the running, training, and the physical demands during his time in the National Guard.  However, although he is competent to report his symptomatology, he does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder involving the feet.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  Under the circumstances of this case, the determination of what the nature or etiology of his bilateral pes planus and whether it was aggravated involves medically complex disease processes because of their multiple possible etiologies, require specialized testing to diagnose (such as x-rays or MRIs), and manifest symptomatology that may overlap with other disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran is not competent to opine as to any medical nexus regarding the aggravation of his bilateral pes planus.

Overall, the Board also finds that the weight of the evidence demonstrates that the Veteran's pre-existing bilateral pes planus was not aggravated by his military service as any worsening was not caused by any periods of ACDUTRA.  As such, service connection for the Veteran's bilateral pes planus with metatarsalgia and callus formation must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

B.  Bilateral Hearing Loss

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Id. at 159.

As an initial matter, the Board finds that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The Veteran contends bilateral hearing loss due to in-service noise exposure as he was a radio operator while in the Marine Corps Reserve and the National Guard.  In his September 2014 Notice of Disagreement, he stated that he had engaged in live fire and several simulated war games, and had used live ammunition, machine guns, grenades, and tank artillery along with amphibious vehicles.

STRs reflect that the Veteran's puretone testing in April 1980, August 1980, and September 1992 all revealed normal hearing with levels below 15 decibels for all of the relevant frequencies.  See 38 C.F.R. § 3.385; Henseley, 5 Vet. App. at 157.

An August 2014 VA examiner conducted puretone testing, with results as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
10
20
35
LEFT
15
10
10
15
35
Speech recognition ability, based on the Maryland CNC word list, was 96 percent in the right ear, and 98 percent in the left ear.  The examiner found that use of the word recognition score was appropriate for this Veteran.  Although the examiner diagnosed the Veteran with bilateral sensorineural hearing loss, it was not at a level that is considered to be a disability for VA purposes.  The examiner opined that it was not at least as likely as not that the Veteran's bilateral sensorineural hearing loss was caused by or a result of an in-service event, referring to in-service puretone testing results in her rationale with no further discussion.

The August 2014 VA examiner also evaluated the Veteran's tinnitus, and noted that tinnitus is known to be a symptom associated with hearing loss.  As such, she opined that the Veteran's tinnitus was at least as likely as not a symptom associated with the hearing loss.

A January 2015 addendum opinion stated that it was at least as likely as not that the Veteran's tinnitus was related to his military noise exposure, based on the Veteran's report of military noise exposure and his military occupational specialty as a field radio operator, which has moderate probability of exposure to hazardous noise.

In December 2015, the Veteran sought a second opinion from a private audiologist.  The Veteran reported bilateral hearing loss since the 1980s after military service, a history of loud noise exposure related to military service, occupational noise exposure, and difficulty with speech clarity in situations of background noise.  The puretone testing results revealed as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
30
45
LEFT
10
10
10
25
40
Speech recognition ability was 96 percent in the right ear, and 92 percent in the left ear.  The audiologist noted that the puretone thresholds were slightly poorer than the August 2014 VA examination results.  He diagnosed the Veteran with mild to moderate high frequency sensorineural hearing loss in the right ear, and mild high frequency sensorineural hearing loss in the left ear.  He noted that speech recognition thresholds were consistent with the puretone thresholds.

Based upon the evidence of record in conjunction with the applicable laws and regulations, the Board finds the evidence for and against the Veteran's service connection claim is at least in relative equipoise.  As such, the Board finds that the Veteran's bilateral hearing loss is etiologically related to his in-service noise exposure.

The most recent audiological examination revealed a current diagnosis of bilateral sensorineural hearing loss at a level that is considered to be a disability for VA purposes.  See 38 C.F.R. § 3.385.

The Board acknowledges the Veteran's contention that he was exposed to hazardous noise while in service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, the Veteran is competent to establish that he experienced noise exposure while engaging in live fire and simulated war games, during which time he used live ammunition, machine guns, grenades, and tank artillery.  As there is no evidence to the contrary in the record, the Board finds that the Veteran's contentions that he experienced some level of noise exposure while in service to be credible.

Additionally, although the August 2014 VA examiner provided a negative opinion as to whether the Veteran's bilateral hearing loss was caused by in-service noise exposure, she failed to provide any kind of rationale besides referring to the normal audiological examination results while in service.  However, the VA examiner related the Veteran's tinnitus to his clinical hearing loss in August 2014, and further opined in January 2015 that the tinnitus was at least as likely as not related to military noise exposure.  Furthermore, the Board finds the Veteran's lay statements regarding continuity of his hearing loss since the 1980s to be credible and probative.

As such, the Board finds that the evidence of record places the evidence, at minimum, in equipoise regarding the question of whether the Veteran has bilateral hearing loss which is related to his military service.  Therefore, the benefit-of-the-doubt will be conferred in the Veteran's favor, and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. At 53-56.


ORDER

Service connection for bilateral pes planus with metatarsalgia and callus formation is denied.

Service connection for bilateral hearing loss is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

STRs reflect that in July 1993, the Veteran sustained a laceration and burn to his right hand during training while in the National Guard, for which the Veteran sought medical treatment.  

In May 2011, Dr. M.G., a private physician, stated that a July 2008 nerve conduction study demonstrated bilateral carpal tunnel syndrome findings, as well as a right ulnar neuropathy, which would be compatible with the symptoms reported by the Veteran.  As a result, he agreed that the Veteran's symptoms and findings were compatible with the Veteran's contention that his right hand injury in the military had resulted in this neuropathy.  However, the physician did not indicate that he reviewed any other record besides this July 2008 nerve conduction study or the claims file and did not provide any rationale for this opinion.

No VA examination was ever provided for the Veteran's right hand, wrist, and elbow disability.  In view of the private medical opinion submitted indicating a possible connection between observed symptomatology and a service-related injury, a VA examination must be obtained to provide an opinion as to the etiology of his right hand, wrist, and elbow disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional medical evidence relevant to the Veteran's claims that may have come into existence in the interim.

2. The AOJ shall afford the Veteran an opportunity to attend a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's right hand, wrist, and elbow disability.  All test and studies deemed necessary shall be performed.  The examiner should be provided with the Veteran's claims file, including a copy of this remand.  The examiner shall offer an opinion as to the following question:

Is it at least as likely as not (at least a 50 percent probability) that the Veteran's claimed right hand, wrist, and elbow disability was incurred during or as a result of the July 1993 in-service injury?  Why or why not?

The examiner should make all attempts to provide a nexus opinion based on the factual basis provided.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. The AOJ shall then readjudicate the issues of entitlement to service connection for a right hand, wrist, and elbow disability.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and give the Veteran an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


